Exhibit 10.1

DISTRIBUTION AGREEMENT

September 18, 2015

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Merrill Lynch, Pierce, Fenner & Smith

                   Incorporated

One Bryant Park

New York, New York 10036

BNP Paribas Securities Corp.

787 Seventh Avenue

New York, New York 10019

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

HSBC Securities (USA) Inc.

452 Fifth Avenue

New York, New York 10018

Mizuho Securities USA Inc.

320 Park Avenue, 12th Floor

New York, New York 10020

Scotia Capital (USA) Inc.

250 Vesey Street, 24th Floor

New York, New York 10281

Ladies and Gentlemen:

Freeport-McMoRan Inc., a Delaware corporation (the “Company”), confirms its
agreement with each of J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Citigroup Global
Markets Inc., HSBC Securities (USA) Inc., Mizuho Securities USA Inc. and Scotia
Capital (USA) Inc., as agent and/or principal under any Terms Agreement (as
defined in Section 1(a) below) (each an “Agent”, and collectively, the
“Agents”), with respect to the issuance and sale from time to time by the
Company, in the manner and subject to the terms and conditions described below
in this Distribution Agreement (this “Agreement”), of shares (the “Shares”) of
common stock, $0.10 par value per share (the “Common Stock”), of the Company
having an aggregate Gross Sales Price (as defined in Section 2(b) below) of up
to $1,000,000,000 (the “Maximum Amount”) on the terms set forth in Section 1 of
this Agreement. The Shares are described in the Prospectus referred to below.



--------------------------------------------------------------------------------

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-206257) that became
automatically effective upon filing with the Commission on August 10, 2015 for
the registration of the Shares and other securities of the Company under the
Securities Act of 1933, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Act”); the Registration Statement (as
defined below) sets forth the material terms of the offering, sale and plan of
distribution of the Shares and contains additional information concerning the
Company and its business. Except where the context otherwise requires,
“Registration Statement”, as used herein, means the registration statement, as
amended at the time of such registration statement’s effectiveness for purposes
of Section 11 of the Act, as such section applies to the Agents, including
(1) all documents filed as a part thereof or incorporated, or deemed to be
incorporated, by reference therein and (2) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the effective time. Except where the context otherwise requires, “Basic
Prospectus”, as used herein, means the prospectus dated August 10, 2015, filed
as part of the Registration Statement, including the documents incorporated by
reference therein as of the date of such prospectus. Except where the context
otherwise requires, “Prospectus Supplement”, as used herein, means the most
recent prospectus supplement relating to the Shares, to be filed by the Company
with the Commission pursuant to Rule 424(b) under the Act on or before the
second business day after the date of its first use in connection with a public
offering or sale of Shares pursuant hereto (or such earlier time as may be
required under the Act), in the form furnished by the Company to the Agents in
connection with the offering of the Shares. Except where the context otherwise
requires, “Prospectus”, as used herein, means the Prospectus Supplement (and any
additional prospectus supplement prepared in accordance with the provisions of
Sections 4(b) or 4(h) of this Agreement and filed in accordance with the
provisions of Rule 424(b)) together with the Basic Prospectus attached to or
used with the Prospectus Supplement. “Permitted Free Writing Prospectuses”, as
used herein, has the meaning set forth in Section 3(b). Any reference herein to
the Registration Statement, the Basic Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall, unless otherwise
stated, be deemed to refer to and include the documents, if any, incorporated,
or deemed to be incorporated, by reference therein (the “Incorporated
Documents”), including, unless the context otherwise requires, the documents, if
any, filed as exhibits to such Incorporated Documents. Any reference herein to
the terms “amend”, “amendment” or “supplement” with respect to the Registration
Statement, the Basic Prospectus, the Prospectus Supplement, the Prospectus or
any Permitted Free Writing Prospectus shall, unless stated otherwise, be deemed
to refer to and include the filing of any document under the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Exchange Act”) on or after the initial effective
date of the Registration Statement or the date of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or such Permitted Free Writing Prospectus,
as the case may be, and deemed to be incorporated therein by reference.

The Company and each Agent agree as follows:

 

2



--------------------------------------------------------------------------------

  1. Issuance and Sale.

 

  (a) Upon the basis of the representations and warranties and subject to the
terms and conditions set forth herein, on any Exchange Business Day (as defined
below) selected by the Company, the Company and such Agent shall enter into an
agreement in accordance with Section 2 hereof regarding the number of Shares to
be placed by such Agent, as agent, and the manner in which and other terms upon
which such placement is to occur (each such transaction being referred to as an
“Agency Transaction” or a “Transaction”). Pursuant to an Agency Transaction, the
Company may submit its orders to any Agent selected by the Company as the
Agents’ representative in writing (the “Direct Seller”) to sell Shares with
respect to which the Direct Seller has agreed to act as agent, including Shares
it has agreed to sell on behalf of other Agents. The Company may also offer to
sell the Shares directly to an Agent, as principal, in which event such parties
will enter into a separate agreement (each, a “Terms Agreement”) in
substantially the form of Exhibit E hereto (with such changes thereto as may be
agreed upon by the Company and such Agent to accommodate a transaction involving
more than one Agent), relating to such sale in accordance with Section 2(g) of
this Agreement. As used in this Agreement, (i) the “Term” shall be the period
commencing on the date hereof and ending on the earlier of (x) the date on which
the Gross Sales Price of Shares issued and sold pursuant to this Agreement and
any Terms Agreement is equal to the Maximum Amount and (y) the termination of
this Agreement pursuant to Section 8 or 9 hereof (the “Termination Date”),
(ii) an “Exchange Business Day” means any day during the Term that is a trading
day for the Exchange, and (iii) “Exchange” means the New York Stock Exchange.

 

  (b) Subject to the terms and conditions set forth below, the Company appoints
each Agent as agent in connection with the offer and sale of Shares in any
Agency Transactions entered into hereunder. Each Agent will use its respective
commercially reasonable efforts to sell such Shares in accordance with the terms
and conditions hereof and of the applicable Transaction Acceptance (as defined
below). Neither the Company nor any Agent shall have any obligation to enter
into an Agency Transaction. The Company shall be obligated to issue and sell
through the Agents, and each Agent shall be obligated to use its respective
commercially reasonable efforts, consistent with its normal trading and sales
practices and as provided herein and in the applicable Transaction Acceptance,
to place Shares issued by the Company only if and when the Company makes a
Transaction Proposal (as defined below) to such Agent related to such an Agency
Transaction and a Transaction Acceptance related to such Agency Transaction has
been delivered to the Company by such Agent as provided in Section 2 below.

 

3



--------------------------------------------------------------------------------

  (c) Each Agent, as agent in any Agency Transaction, hereby covenants and
agrees, severally and not jointly, not to make any sales of the Shares on behalf
of the Company pursuant to this Agreement other than (i) by means of ordinary
brokers’ transactions between members of the Exchange that qualify for delivery
of a Prospectus in accordance with Rule 153 under the Act and meet the
definition of an “at the market offering” under Rule 415(a)(4) under the Act
(such transactions are hereinafter referred to as “At the Market Offerings”) and
(ii) such other sales of the Shares on behalf of the Company in its capacity as
agent of the Company as shall be agreed by the Company and such Agent in
writing.

 

  (d) If Shares are to be sold in an Agency Transaction in an At the Market
Offering, the applicable Agent will confirm in writing to the Company the number
of Shares sold on any Exchange Business Day and the related Gross Sales Price
and Net Sales Price (as each of such terms is defined in Section 2(b) below) no
later than the opening of trading on the immediately following Exchange Business
Day.

 

  (e) If the Company shall default on its obligation to deliver Shares to an
Agent pursuant to the terms of any Agency Transaction or Terms Agreement,
(i) the Company shall hold such Agent harmless against any loss, claim or damage
arising from or as a result of such default by the Company and
(ii) notwithstanding such default, pay to such Agent any fee to which it would
otherwise be entitled in connection with such sale.

 

  (f) The Company acknowledges and agrees that (i) there can be no assurance
that an Agent will be successful in selling the Shares, (ii) no Agent shall
incur any liability or obligation to the Company or any other person or entity
if it does not sell Shares for any reason other than a failure by such Agent to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares in
accordance with the terms of this Agreement, and (iii) no Agent shall be under
any obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as may otherwise be specifically agreed by such Agent and the
Company in a Terms Agreement.

 

  2. Transaction Acceptances.

 

  (a)

The Company may, from time to time during the Term, propose to an Agent that
they enter into an Agency Transaction, to be executed on a specified Exchange
Business Day or over a specified period of Exchange Business Days, which
proposal shall be made to such Agent by any means permissible under Section 11
hereof and shall set forth the information below (each, a “Transaction
Proposal”). If such Agent agrees to the terms of such proposed Transaction, then
such Agent shall promptly send to the Company by any means permissible under
Section 11 hereof

 

4



--------------------------------------------------------------------------------

  a notice (each, a “Transaction Acceptance”), confirming the agreed terms of
such proposed Transaction as set forth in such Transaction Proposal whereupon
such Transaction shall become a binding agreement between the Company and such
Agent. Each Transaction Proposal shall specify:

(i)    the Exchange Business Day(s) on which the Shares subject to such
Transaction are intended to be sold (each, a “Purchase Date”);

(ii)    the maximum number of Shares to be sold by such Agent (the “Specified
Number of Shares”) on, or over the course of, such Purchase Date(s);

(iii)    if such Agent will be acting as the Direct Seller with respect to the
Shares subject to such Transaction; and

(iv)    the lowest price (if any) at which the Company is willing to sell Shares
on each such Purchase Date (each, a “Floor Price”).

The Company shall have responsibility for maintaining records with respect to
the aggregate dollar amount of Shares sold, or for otherwise monitoring the
availability of Shares for sale under the Registration Statement. In the event
that more than one Transaction Acceptance with respect to any Purchase Date(s)
is delivered by the applicable Agent to the Company, the latest Transaction
Acceptance shall govern any sales of Shares for the relevant Purchase Date(s),
except to the extent of any action occurring pursuant to a prior Transaction
Acceptance and prior to the delivery to the Company of the latest Transaction
Acceptance. The Company or the applicable Agent may, upon notice to the other
party hereto by any means permissible under Section 11 hereof, suspend or
terminate the offering of the Shares pursuant to any Transaction; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder prior
to the giving of such notice. Notwithstanding the foregoing, if the terms of any
Agency Transaction contemplate that Shares shall be sold on more than one
Purchase Date, then the Company and the applicable Agent shall mutually agree to
such additional terms and conditions as they deem necessary in respect of such
multiple Purchase Dates, and such additional terms and conditions shall be set
forth in the relevant Transaction Proposal and confirmed by the relevant
Transaction Acceptance and be binding to the same extent as any other terms
contained therein.

 

  (b)

The Purchase Date(s) of the Shares deliverable pursuant to any Transaction
Acceptance shall be set forth in the relevant Transaction Proposal and confirmed
by the relevant Transaction Acceptance. An Agent’s commission for any
Transaction shall be a percentage, not to exceed 1.50%, of the actual sales
price of the Shares (the “Gross Sales

 

5



--------------------------------------------------------------------------------

Price”) sold through such Agent in such Transaction pursuant to this Agreement
(the Gross Sales Price less such Agent’s commission is referred to herein at the
“Net Sales Price”) and such rate of compensation shall not apply when such Agent
acts as principal, which terms will be separately agreed.

 

  (c) Payment of the Net Sales Price for Shares sold by the Company on any
Purchase Date pursuant to a Transaction Acceptance shall be made to the Company
by federal funds wire transfer to the account of the Company, the details of
which are set forth on Schedule III hereto, against delivery of such Shares to
the applicable Agent’s account, or an account of such Agent’s designee, at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
(“DWAC”), or by such other means of delivery as may be agreed to by the Company
and such Agent. Such payment and delivery shall be made at or about 10:00 a.m.,
local time in New York, New York, on the third Exchange Business Day (or such
other day as may, from time to time, become standard industry practice for
settlement of such a securities issuance) following each Purchase Date (each, a
“Closing Date”).

 

  (d) If, as provided in the related Transaction Acceptance, a Floor Price has
been agreed to by the parties with respect to a Purchase Date, and the
applicable Agent thereafter determines and notifies the Company that the Gross
Sales Price for such Transaction would not be at least equal to such Floor
Price, then the Company shall not be obligated to issue and sell through such
Agent, and such Agent shall not be obligated to place, the Shares proposed to be
sold pursuant to such Transaction on such Purchase Date.

 

  (e) Under no circumstances shall the Gross Sales Price of the Shares sold
pursuant to this Agreement and any Terms Agreements exceed the Maximum Amount.

 

  (f) If any party hereto has reason to believe that the exemptive provisions
set forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not
satisfied with respect to the Shares, it shall promptly notify the other parties
hereto and sales of the Shares under this Agreement, any Transaction Acceptance
or any Terms Agreement shall be suspended until that or other exemptive
provisions have been satisfied in the judgment of each party. On or prior to the
delivery of a prospectus that is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
the offering or sale of the Shares, the applicable Agent with respect to such
sale of the Shares shall calculate the average daily trading volume (as defined
by Rule 100 of Regulation M under the Exchange Act) of the Common Stock based on
market data provided by Bloomberg L.P. or such other sources as agreed upon by
such Agent and the Company.

 

6



--------------------------------------------------------------------------------

  (g) (i) If the Company wishes to issue and sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(a) of this Agreement (each
such sale, a “Placement”), it will notify the applicable Agent of the proposed
terms of such Placement. If such Agent, acting as principal, wishes to accept
such proposed terms (which it may decline to do for any reason in its sole
discretion) or, following discussions with the Company, wishes to accept amended
terms, such Agent and the Company will enter into a Terms Agreement setting
forth the terms of such Placement.

(ii) The terms set forth in a Terms Agreement will not be binding on the Company
or an Agent unless and until the Company and such Agent have each executed such
Terms Agreement accepting all of the terms of such Terms Agreement. In the event
of a conflict between the terms of this Agreement and the terms of a Terms
Agreement, the terms of such Terms Agreement will control.

 

  (h) Each sale of the Shares to an Agent in a Placement shall be made in
accordance with the terms of this Agreement and a Terms Agreement, which will
provide for the sale of such Shares to, and the purchase thereof by, such Agent.
A Terms Agreement may also specify certain provisions relating to the reoffering
of such Shares by such Agent. The commitment of an Agent to purchase the Shares
pursuant to any Terms Agreement shall be deemed to have been made on the basis
of the representations and warranties of the Company herein contained and shall
be subject to the terms and conditions herein set forth. Any such Terms
Agreement shall specify the number of the Shares to be purchased by the
applicable Agent pursuant thereto, the price to be paid to the Company for such
Shares, any provisions relating to rights of, and default by, underwriters, if
any, acting together with such Agent in the reoffering of the Shares, the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and the place of delivery of and payment for such Shares.

 

  (i) The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares or any other equity security of the Company shall
only be effected by or through only one of the Agents on any single given day,
and in no event by more than one Agent, and the Company shall in no event
request that more than one Agent sell Shares on the same day; provided, however,
that the foregoing limitation shall not apply to (i) the exercise of any option,
warrant, right or any conversion privilege set forth in the instrument governing
such security or (ii) sales solely to employees or security holders of the
Company or its subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons.

 

  (j)

Notwithstanding any other provision of this Agreement, the Company shall not
offer, sell or deliver, or request the offer or sale, of any Shares

 

7



--------------------------------------------------------------------------------

  pursuant to this Agreement (whether in a Transaction or a Placement) and, by
notice to each Agent given by telephone (confirmed promptly by email), shall
cancel any instructions for the offer or sale of any Shares, and no Agent shall
be obligated to, and if so notified by the Company shall not, offer or sell any
Shares, (i) during any period in which the Company is in possession of material
non-public information or (ii) at any time from and including the date on which
the Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations for a quarterly
or annual period (an “Earnings Announcement”) through and including the time
that is 24 hours after the time that the Company files a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement.

3.    Representations and Warranties of the Company. The Company represents and
warrants to each Agent, on and as of (i) the date hereof, (ii) each date on
which the Company receives a Transaction Acceptance (a “Time of Acceptance”),
(iii) each Time of Sale (as defined below) and (iv) each Closing Date (each such
date listed in (i) through (iv), a “Representation Date”) that:

 

  (a)

There is no order preventing or suspending the use of the Registration Statement
or the Prospectus; the Registration Statement complied when it initially became
effective, complies as of the date hereof and, as amended or supplemented, at
each Representation Date will comply, in all material respects, with the
requirements of the Act; the conditions to the use of Form S-3 in connection
with the offering and sale of the Shares as contemplated hereby have been
satisfied; the Registration Statement meets, and the offering and sale of the
Shares as contemplated hereby comply with, the requirements of Rule 415 under
the Act (including, without limitation, Rule 415(a)(5)); the Prospectus complied
or will comply, at the time it was or will be filed with the Commission, and
will comply, as then amended or supplemented, as of each Representation Date, in
all material respects, with the requirements of the Act; the Registration
Statement did not, as of the time of its initial effectiveness, and does not or
will not, as then amended or supplemented, as of each Representation Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; as of each Representation Date, the Prospectus, as then amended or
supplemented, together with all of the then issued Permitted Free Writing
Prospectuses, if any, will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided,

 

8



--------------------------------------------------------------------------------

  however, that the Company makes no representation or warranty with respect to
any statement contained in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus in reliance upon and in conformity with
information concerning the Agents and furnished in writing by or on behalf of
the Agents expressly for use in the Registration Statement, the Prospectus or
such Permitted Free Writing Prospectus, which consists of the information set
forth on Schedule II hereto (the “Agent Information”). “Time of Sale” means,
(i) with respect to each offering of Shares pursuant to this Agreement, the time
of the Agents’ initial entry into contracts with investors for the sale of such
Shares and (ii) with respect to each offering of Shares pursuant to any relevant
Terms Agreement, the time of sale of such Shares.

 

  (b) Prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any of the Shares by means of any “prospectus”
(within the meaning of the Act) or used any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Shares, in each case other
than the Basic Prospectus. The Company represents and agrees that, unless it
obtains the prior consent of the Agents, until the termination of this
Agreement, it has not made and will not make any offer relating to the Shares
that would constitute an “issuer free writing prospectus”, as defined in Rule
433 under the Act, or that would otherwise constitute a “free writing
prospectus”, as defined in Rule 405 under the Act. Any such free writing
prospectus relating to the Shares consented to by the Agents is hereinafter
referred to as a “Permitted Free Writing Prospectus”. The Company represents
that it has complied and will comply in all material respects with the
requirements of Rule 433 under the Act applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. The conditions set forth in one or more of
subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Act are
satisfied, and the registration statement relating to the offering of the Shares
contemplated hereby, as initially filed with the Commission, includes a
prospectus that, other than by reason of Rule 433 or Rule 431 under the Act,
satisfies the requirements of Section 10 of the Act; neither the Company nor the
Agents are disqualified, by reason of subsection (f) or (g) of Rule 164 under
the Act, from using, in connection with the offer and sale of the Shares, “free
writing prospectuses” (as defined in Rule 405 under the Act) pursuant to Rules
164 and 433 under the Act; the Company is not an “ineligible issuer” (as defined
in Rule 405 under the Act) as of each eligibility determination date for
purposes of Rules 164 and 433 under the Act with respect to the offering of the
Shares contemplated by the Registration Statement.

 

  (c)

The Incorporated Documents, when they were filed with the Commission, conformed
in all material respects to the requirements of the Act or the Exchange Act, as
applicable, and none of such documents contained an

 

9



--------------------------------------------------------------------------------

  untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and any
further documents so filed and incorporated by reference in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Act or the
Exchange Act, as applicable.

 

  (d) The consolidated financial statements of the Company and its subsidiaries
and the related notes thereto included or incorporated by reference in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
comply in all material respects with the applicable requirements of the Act and
the Exchange Act, as applicable, and present fairly the financial position of
the Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed in the
financial statement footnotes, and the supporting schedules included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus present fairly the information required to be
stated therein; the other financial information included or incorporated by
reference in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus has been derived from the accounting records of the Company
and its subsidiaries and presents fairly the information shown thereby; and any
pro forma financial information and the related notes thereto included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus have been prepared in accordance with the
applicable requirements of the Act and the Exchange Act, as applicable, and the
assumptions underlying such pro forma financial information are reasonable and
are included or incorporated by reference in the Registration Statement, the
Prospectus and any such Permitted Free Writing Prospectus.

 

  (e)

Since the date of the most recent financial statements of the Company included
or incorporated by reference in the Registration Statement, the Prospectus and
any Permitted Free Writing Prospectus, (i) no material change in the capital
stock or long-term debt of the Company or any of its subsidiaries has occurred,
(ii) no dividend or distribution of any kind has been declared, set aside for
payment, paid or made by the Company on any class of capital stock, (iii) there
has not been any material adverse change, nor any development that would
reasonably be expected to have a material adverse change, in or affecting the
business, properties, management, financial position, results of operations or
prospects of the

 

10



--------------------------------------------------------------------------------

  Company and its subsidiaries, taken as a whole, (iv) neither the Company nor
any of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries, taken as a whole, or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries, taken as a whole, and (v) neither the Company nor any of
its subsidiaries has sustained any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor disturbance or dispute or any action, order or decree of any
court or arbitrator or governmental or regulatory authority that, in the case of
this clause (v), individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect (as defined in Section 3(f)),
except, in each case (i) through (v), as otherwise disclosed in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus.

 

  (f) The Company and each of its Identified Subsidiaries (as defined below)
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”). As used in this Agreement,
“Identified Subsidiary” means the subsidiaries listed in Schedule I to this
Agreement. The Company does not have any significant subsidiaries that are not
listed on Schedule I hereto.

 

  (g)

The Company has an authorized capitalization as set forth in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus; all the
outstanding shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable and are not subject
to any pre-emptive or similar rights; except as described in or expressly
contemplated by the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interests in the Company or any of its subsidiaries, nor any contracts,
commitments, agreements, understandings or arrangements of any kind relating to
the issuance of any capital stock of the Company or any such subsidiary, any
such convertible or exchangeable securities or any such rights, warrants or
options; the capital stock of the Company conforms in all material

 

11



--------------------------------------------------------------------------------

  respects to the description thereof contained in the Registration Statement,
the Prospectus and any Permitted Free Writing Prospectus; and all the
outstanding shares of capital stock or other equity interests of each Identified
Subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party (except
as otherwise described in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus).

 

  (h) The Company has full right, power and authority to execute and deliver
this Agreement and any Terms Agreement and perform its obligations hereunder or
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and any Terms
Agreement and the consummation by it of the transactions contemplated hereby and
thereby has been duly and validly taken (or, in the case of any Terms Agreement,
such action will have been duly and validly authorized), subject, in the case of
the issuance and sale of Shares, to the delivery of a Transaction Proposal by
the persons specified in the resolutions of the pricing committee of the
Company’s board of directors.

 

  (i) This Agreement has been, and any Terms Agreement will have been, duly
authorized, executed and delivered by the Company.

 

  (j) This Agreement conforms in all material respects to the description
thereof contained in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus.

 

  (k) The Shares to be issued and sold by the Company hereunder or under any
Terms Agreement have been duly authorized by the Company and, when issued and
delivered and paid for as provided herein or in any Terms Agreement, will be
duly and validly issued, will be fully paid and nonassessable and will conform
to the description thereof in the Registration Statement, the Prospectus, and
any Permitted Free Writing Prospectus; the Shares and all other shares of
outstanding capital stock of the Company conform to the description thereof
contained in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus; and the shareholders of the Company do not have any
preemptive or similar rights with respect to the Shares.

 

  (l)

Neither the Company nor any of its subsidiaries is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any

 

12



--------------------------------------------------------------------------------

  term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

  (m) The execution, delivery and performance by the Company of this Agreement
or any Terms Agreement, the issuance and sale of the Shares, the compliance by
the Company with the terms hereof or of any Terms Agreement and the consummation
of the transactions contemplated hereby or by any Terms Agreement will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of its Identified Subsidiaries or (iii) result in the violation
of any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

 

  (n) No consent, approval, authorization, order, registration or qualification
of or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Company of this
Agreement or any Terms Agreement, the issuance and sale of the Shares and
compliance by the Company with the terms hereof or of any Terms Agreement and
the consummation of the transactions contemplated hereby or by any Terms
Agreement, except for those that have been obtained and for the registration of
the Shares under the Act and such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws.

 

  (o)

Except as described in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which

 

13



--------------------------------------------------------------------------------

  the Company or any of its subsidiaries is a party or to which any property of
the Company or any of its subsidiaries is the subject that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
to the best knowledge of the Company, no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others; and (i) there are no current or pending
legal, governmental or regulatory actions, suits or proceedings that are
required under the Act to be described in the Registration Statement or the
Prospectus that are not so described in the Registration Statement or the
Prospectus and (ii) there are no statutes, regulations or contracts or other
documents that are required under the Act to be filed as exhibits to the
Registration Statement or described in the Registration Statement or the
Prospectus that are not so filed as exhibits to the Registration Statement or
described in the Registration Statement or the Prospectus.

 

  (p) Ernst & Young LLP, who have audited certain consolidated financial
statements of the Company and its subsidiaries are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the Act.

 

  (q) The Company and its subsidiaries have good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real and
personal property that are material to the businesses of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries, (ii) are disclosed in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
or (iii) would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

  (r) The Company and its subsidiaries own or possess adequate rights to use all
material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct, in all material respects, of their businesses, taken as a whole;
and the conduct of their businesses, taken as a whole, will not conflict in any
material respect with any such rights of others, and the Company and its
subsidiaries have not received any notice of any material claim of infringement
or conflict with any such rights of others.

 

14



--------------------------------------------------------------------------------

  (s) No relationship, direct or indirect, exists between or among the Company
or any of its subsidiaries, on the one hand, and the directors, officers,
stockholders or other affiliates of the Company or any of its subsidiaries, on
the other, that is required by the Act to be described in the Registration
Statement or the Prospectus and that is not so described in such documents.

 

  (t) Neither the Company nor any of its subsidiaries is, and after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus, will not be an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

 

  (u) The Company and its subsidiaries have filed all federal, state, local and
foreign tax returns required to be filed or have requested extensions of the
filing deadlines therefore, except in any case where the failure to so file
would not reasonably be expected to have a Material Adverse Effect; the Company
and its subsidiaries have paid all federal, state, local and foreign taxes
required to be paid through the date hereof, except any such taxes that are
being contested in good faith by appropriate proceedings and for which the
Company, to the extent required by GAAP, has set aside on its books adequate
reserves, except for any inadequate reserves that would not, individually or in
the aggregate, have a Material Adverse Effect; and except as otherwise disclosed
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus, there is no tax deficiency that has been, or would reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets, except those as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

  (v)

The Company and its subsidiaries possess all licenses, certificates, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, except where the failure to possess or make the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, neither the Company nor any
of its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course, except where such revocation,

 

15



--------------------------------------------------------------------------------

  modification or renewal would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

  (w) Except as described in the Registration Statement, Prospectus or any
Permitted Free Writing Prospectus, no labor disturbance by or dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is contemplated or threatened, except for those as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

  (x) (i) Except as described in the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus, the Company and its subsidiaries (A) are,
and at all prior times were, in compliance with any and all applicable federal,
state, local and foreign laws, rules, regulations, requirements, decisions and
orders relating to the protection of human health or safety, the environment,
natural resources, hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”), (B) have received and are in
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (C) have not received notice of any actual or
potential liability under or relating to any Environmental Laws, including for
the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, and have no knowledge of
any event or condition that would reasonably be expected to result in any such
notice, and (ii) except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

  (y)

(i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in material compliance
with its terms and the requirements of any applicable statutes, orders, rules
and regulations, including but not limited to ERISA and the Code; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section

 

16



--------------------------------------------------------------------------------

  412 of the Code or Section 302 of ERISA, no “accumulated funding deficiency”
as defined in Section 412 of the Code, whether or not waived, has occurred or is
reasonably expected to occur; (iv) the fair market value of the assets of each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), except for any
liability as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (v) no “reportable event” (within the meaning
of Section 4043(c) of ERISA) has occurred or is reasonably expected to occur,
except for any reportable event as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (vi) neither the
Company nor any member of its Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA), except for any liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

  (z) The Company maintains an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
has carried out evaluations of the effectiveness of its disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

  (aa)

The Company maintains systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) interactive data in
eXtensible Business Reporting Language (“XBRL

 

17



--------------------------------------------------------------------------------

  Data”) included or incorporated by reference in the Registration Statement
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto; and (v) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus, there are no material
weaknesses in the Company’s internal control over financial reporting.

 

  (bb) The Registration Statement and the documents incorporated by reference
therein include and incorporate by reference all XBRL Data required to be
included therein; and the XBRL Data included or incorporated by reference in the
Registration Statement or the documents incorporated by reference therein fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

  (cc) The Company and its subsidiaries have insurance covering their respective
properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company believes in its reasonable judgment are adequate
to protect the Company and its subsidiaries and their respective businesses; and
neither the Company nor any of its subsidiaries has (i) received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance or
(ii) any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage at reasonable cost from similar insurers as may be necessary to
continue its business, except where such notice or non-renewal would not
reasonably be expected to have a Material Adverse Effect.

 

  (dd)

Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, employee, agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made or taken an act
in furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government or regulatory
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or

 

18



--------------------------------------------------------------------------------

  regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under any other applicable anti-bribery or anti-corruption laws; or (iv) made,
offered, agreed, requested or taken an act in furtherance of any unlawful bribe
or other unlawful benefit, including, without limitation, any rebate, payoff,
influence payment, kickback or other unlawful or improper payment or benefit.
The Company and its subsidiaries have instituted, maintain and enforce, and will
continue to maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.

 

  (ee) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
or regulatory agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental or regulatory
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

  (ff)

Neither the Company nor any of its subsidiaries, nor, to the knowledge of the
Company, any director, officer, or employee, agent, or affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or the target of Sanctions, including, without limitation, Cuba,
Burma (Myanmar), Iran, North Korea, Sudan, Syria and Crimea (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds of
the offering of the Shares hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or the
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that

 

19



--------------------------------------------------------------------------------

  will result in a violation by any person (including any person participating
in the transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country.

 

  (gg) No subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s properties or assets to the Company or any other
subsidiary of the Company, except, in each case, as described in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus.

 

  (hh) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would reasonably be expected to give rise to a valid claim against the
Company or any of its subsidiaries or any of the Agents for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Shares.

 

  (ii) No person has the right to require the Company or any of its subsidiaries
to register any securities for sale under the Act by reason of the filing of the
Registration Statement with the Commission or the issuance and sale of the
Shares.

 

  (jj) The Company has not taken, directly or indirectly, any action designed to
or that would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Shares.

 

  (kk) Neither the issuance, sale and delivery of the Shares nor the application
of the proceeds thereof by the Company as described in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

 

  (ll) No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) included or incorporated by reference
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

20



--------------------------------------------------------------------------------

  (mm) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus is not based on or derived from sources that
are reliable and accurate in all material respects.

 

  (nn) There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

 

  (oo) The Company is not an “ineligible issuer” and is a “well-known seasoned
issuer”, in each case as defined under the Act and at the times specified in the
Act in connection with the offering of the Shares. The Company has paid the
registration fee for this offering pursuant to Rule 457 under the Act.

 

  (pp) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Exchange nor has the Company received
any notification that the Commission or the Exchange is contemplating
terminating such registration or listing. The outstanding shares of the Common
Stock have been approved for listing and the Shares being sold hereunder have
been approved for listing, subject only to official notice of issuance, on the
Exchange.

 

  (qq) There are no transfer taxes or other similar fees or charges under
federal law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance and sale by the Company of the Shares.

 

  (rr) The Common Stock is an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule.

 

  (ss) Any certificate signed by any officer of the Company or any subsidiary of
the Company delivered to the Agents or to counsel for the Agents pursuant to or
in connection with this Agreement shall be deemed a representation and warranty
by the Company to the Agents as to the matters covered thereby.

 

21



--------------------------------------------------------------------------------

4.    Certain Covenants of the Company.    The Company hereby agrees with each
Agent:

 

  (a) For so long as the delivery of a prospectus is required (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with the offering or sale of the Shares, before amending or
supplementing the Registration Statement or the Prospectus (in each case, other
than due to the filing of an Incorporated Document), (i) to furnish to each
Agent a copy of each such proposed amendment or supplement within a reasonable
period of time before filing any such amendment or supplement with the
Commission, (ii) that the Company will not use or file any such proposed
amendment or supplement to which an Agent reasonably objects, unless the
Company’s legal counsel has advised the Company that filing such document is
required by law, and (iii) that the Company will not use or file any Permitted
Free Writing Prospectus to which an Agent reasonably objects.

 

  (b) To prepare a Prospectus Supplement with respect to any Shares sold by the
Company pursuant to this Agreement in a form previously approved by the Agents
and to file such Prospectus Supplement pursuant to Rule 424(b) under the Act
(and within the time periods required by Rule 424(b) and Rules 430A, 430B or
430C under the Act) and to file any Permitted Free Writing Prospectus to the
extent required by Rule 433 under the Act and to provide copies of the
Prospectus and such Prospectus Supplement and each Permitted Free Writing
Prospectus (to the extent not previously delivered or filed on the Commission’s
Electronic Data Gathering, Analysis and Retrieval system or any successor system
thereto (collectively, “EDGAR”)) to the Agents via e-mail in “.pdf” format on
such filing date to an e-mail account designated by each Agent and, at an
Agent’s request, to also furnish copies of the Prospectus and such Prospectus
Supplement to each exchange or market on which sales were effected as may be
required by the rules or regulations of such exchange or market. The Company and
the Agents hereby agree that the “free writing prospectus” (as defined in Rule
405 under the Act) listed on Schedule IV hereto is a Permitted Free Writing
Prospectus.

 

  (c)

To file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as the
delivery of a prospectus is required (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with the offering
or sale of the Shares, and during such same period to advise the Agents,
promptly after the Company receives notice thereof, (i) of the time when any
amendment to the Registration Statement has been filed or has become effective
or any supplement to the Prospectus, any Permitted Free Writing Prospectus or
any amended Prospectus has been filed with the Commission, (ii) of the issuance
by the

 

22



--------------------------------------------------------------------------------

  Commission of any stop order or any order preventing or suspending the use of
any prospectus relating to the Shares or the initiation or threatening of any
proceeding for that purpose, pursuant to Section 8A of the Act, (iii) of any
objection by the Commission to the use of Form S-3ASR by the Company pursuant to
Rule 401(g)(2) under the Act, (iv) of the suspension of the qualification of the
Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, (v) of any request by the
Commission for the amendment of the Registration Statement or the amendment or
supplementation of the Prospectus or for additional information, (vi) of the
occurrence of any event as a result of which the Prospectus or any Permitted
Free Writing Prospectus as then amended or supplemented includes any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances existing when the Prospectus or any such Permitted
Free Writing Prospectus is delivered to a purchaser, not misleading and (vii) of
the receipt by the Company of any notice of objection of the Commission to the
use of the Registration Statement or any post-effective amendment thereto.

 

  (d) In the event of the issuance of any such stop order or of any such order
preventing or suspending the use of any such prospectus or suspending any such
qualification, to use promptly its commercially reasonable efforts to obtain its
withdrawal.

 

  (e) To furnish such information as may be required and otherwise to cooperate
in qualifying the Shares for offering and sale under the securities or blue sky
laws of such states as an Agent may reasonably designate and to maintain such
qualifications in effect so long as required for the distribution of the Shares;
provided that the Company shall not be required to qualify as a foreign
corporation, become a dealer of securities, or become subject to taxation in, or
to consent to the service of process under the laws of, any such state.

 

  (f)

To make available to the Agents at their offices in New York City, without
charge, as soon as practicable after the Registration Statement becomes
effective, and thereafter from time to time to furnish to the Agents, as many
copies of the Prospectus and the Prospectus Supplement (or of the Prospectus or
Prospectus Supplement as amended or supplemented if the Company shall have made
any amendments or supplements thereto and documents incorporated by reference
therein after the effective date of the Registration Statement) and each
Permitted Free Writing Prospectus as the Agents may reasonably request for so
long as the delivery of a prospectus is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule); and for so long as
this Agreement is in effect, the Company will prepare and file promptly such
amendment or amendments to the Registration Statement,

 

23



--------------------------------------------------------------------------------

  the Prospectus or any Permitted Free Writing Prospectus as may be necessary to
comply with the requirements of Section 10(a)(3) of the Act.

 

  (g) To furnish or make available to the Agents during the term of this
Agreement and for a period of two years thereafter (i) copies of any reports or
other communications which the Company shall send to its stockholders or shall
from time to time publish or publicly disseminate and (ii) copies of all annual,
quarterly and current reports filed with the Commission on Forms 10-K, 10-Q and
8-K, or such other similar form as may be designated by the Commission, and to
furnish to the Agents from time to time during the term of this Agreement such
other information as the Agents may reasonably request regarding the Company or
its subsidiaries, in each case as soon as such reports, communications,
documents or information becomes available or promptly upon the request of the
Agents, as applicable; provided, however, that the Company shall have no
obligation to provide the Agents with any document filed on EDGAR or included on
the Company’s Internet website.

 

  (h) If, at any time during the term of this Agreement, any event shall occur
or condition shall exist as a result of which it is necessary in the reasonable
opinion of counsel for the Agents or counsel for the Company, to further amend
or supplement the Prospectus or any Free Writing Prospectus as then amended or
supplemented in order that the Prospectus or any such Free Writing Prospectus
will not include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, in light of the circumstances existing at the
time the Prospectus or any such Free Writing Prospectus is delivered to a
purchaser, or if it shall be necessary, in the reasonable opinion of either such
counsel, to amend or supplement the Registration Statement, the Prospectus or
any Free Writing Prospectus in order to comply with the requirements of the Act,
in the case of such a determination by counsel for the Company, immediate notice
shall be given, and confirmed in writing, to the Agents to cease the
solicitation of offers to purchase the Shares in the Agents’ capacity as agents,
and, in either case, the Company will promptly prepare and file with the
Commission such amendment or supplement, whether by filing documents pursuant to
the Act, the Exchange Act or otherwise, as may be necessary to correct such
untrue statement or omission or to make the Registration Statement, the
Prospectus or any such Free Writing Prospectus comply with such requirements.

 

  (i)

To generally make available to its security holders as soon as reasonably
practicable, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in a form complying with the provisions of
Section 11(a) under the Act and Rule 158 of the Commission promulgated
thereunder) covering the twelve-month period beginning not later than the

 

24



--------------------------------------------------------------------------------

  first day of the Company’s fiscal quarter next following the “effective date”
(as defined in such Rule 158) of the Registration Statement.

 

  (j) To apply the net proceeds from the sale of the Shares in the manner
described in the Registration Statement or the Prospectus under the caption “Use
of Proceeds”.

 

  (k) The Company will not, and will cause its subsidiaries not to, take,
directly or indirectly, any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares; provided that nothing herein shall prevent the Company
from filing or submitting reports under the Exchange Act or issuing press
releases in the ordinary course of business.

 

  (l) (i) Except as otherwise agreed between the Company and the Agents, to pay
all costs, expenses, fees and taxes in connection with (A) the preparation and
filing of the Registration Statement (including registration fees pursuant to
Rule 456(b)(1)(i) under the Act), the Prospectus, any Permitted Free Writing
Prospectus and any amendments or supplements thereto, and the printing and
furnishing of copies of each thereof to the Agents and to dealers (including
costs of mailing and shipment), (B) the registration, issue and delivery of the
Shares, (C) the preparation, printing and delivery to the Agents of this
Agreement, the Shares, and such other documents as may be required in connection
with the offer, purchase, sale, issuance or delivery of the Shares and any cost
associated with electronic delivery of any of the foregoing by the Agents to
investors, (D) the qualification of the Shares for offering and sale under state
laws and the determination of their eligibility for investment under state law
as aforesaid (including the reasonable legal fees and filing fees and other
disbursements of counsel for the Agents in connection therewith) and the
printing and furnishing of copies of any blue sky surveys or legal investment
surveys to the Agents, (E) the listing of the Shares on the Exchange and any
registration thereof under the Exchange Act, (F) any filing for review of the
public offering of the Shares by FINRA, (G) the fees and disbursements of
counsel to the Company and (H) the performance of the Company’s other
obligations hereunder; provided that the Agents shall be responsible for any
transfer taxes on resale of Shares by the Agents, any costs and expenses
associated with the sale and marketing of the Shares and fees of the Agents’
counsel other than as specifically provided above or elsewhere in this
Agreement.

(ii) If Shares having an aggregate Gross Sales Price of $100,000,000 or more
have not been offered and sold under this Agreement and all Terms Agreements by
December 31, 2015 (or such earlier date at which the Company terminates this
Agreement), the Company shall reimburse the Agents for all of the Agents’
out-of-pocket expenses, including the

 

25



--------------------------------------------------------------------------------

reasonable fees and disbursements of a single counsel for the Agents incurred by
the Agents in connection with the offering contemplated by this Agreement;
provided that the Company will not be obligated to reimburse any expenses
pursuant to this clause 4(l)(ii) in excess of $350,000.

 

  (m) The Company will not, and each Agent covenants that it will not,
distribute any offering material in connection with the offer and sale of the
Shares, other than the Registration Statement, the Prospectus, any Permitted
Free Writing Prospectus and other materials permitted by the Act or the rules
and regulations promulgated thereunder.

 

  (n) During each period commencing on the date of each Transaction Proposal and
ending after the close of business on the Purchase Date for the related
Transaction, the Company will not (i) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase
or otherwise transfer or dispose of, directly or indirectly, any shares of its
Common Stock or any securities convertible into, or exercisable or exchangeable
for, such shares or (ii) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of such
shares, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of shares or such other securities, in cash or otherwise,
without the prior written consent of the applicable Agent with respect to such
Transaction, other than the Shares to be sold hereunder and any securities of
the Company issued pursuant to, or upon the exercise or conversion of any
securities of the Company that are outstanding at the time such Transaction
Proposal is delivered and issued pursuant to, the Company’s equity incentive
plans disclosed in the Prospectus.

 

  (o) The Company will, pursuant to reasonable procedures developed in good
faith, retain copies of each Permitted Free Writing Prospectus that is not filed
with the Commission in accordance with Rule 433 under the Act.

 

  (p) To use its reasonable efforts to cause the Shares to be listed on the
Exchange.

 

  (q) That it consents to each Agent trading in the Common Stock for such
Agent’s own account and for the account of its clients at the same time as sales
of the Shares occur pursuant to this Agreement.

 

  (r)

If immediately prior to the third anniversary (the “Renewal Deadline”) of the
initial effective date of the Registration Statement, the aggregate Gross Sales
Price of Shares sold by the Company is less than the Maximum Amount and this
Agreement has not expired or been terminated, the Company will, prior to the
Renewal Deadline, file, if it has not already done so and is eligible to do so,
a new automatic shelf

 

26



--------------------------------------------------------------------------------

  registration statement relating to the Shares, in a form satisfactory to the
Agents. If the Company is no longer eligible to file an automatic shelf
registration statement, the Company will, prior to the Renewal Deadline, if it
has not already done so, file a new shelf registration statement relating to the
Shares, in a form satisfactory to the Agents, and will use its best efforts to
cause such registration statement to be declared effective within 60 days after
the Renewal Deadline. The Company will take all other action necessary or
appropriate to permit the issuance and sale of the Shares to continue as
contemplated in the expired registration statement relating to the Shares.
References herein to the Registration Statement shall include such new automatic
shelf registration statement or such new shelf registration statement, as the
case may be.

5.    Execution of Agreement.    Each Agent’s obligation to execute this
Agreement shall be subject to the satisfaction of the following conditions in
connection with, and on the intended date of the execution of, this Agreement:

 

  (a) the Company shall have delivered to the Agents:

(i) an officer’s certificate signed by one of its executive officers certifying
as to the matters set forth in Exhibit A hereto;

(ii) an opinion of the General Counsel or a Deputy or Assistant General Counsel
of the Company, addressed to the Agents and dated the date of this Agreement, in
the form of Exhibit B hereto;

(iii) an opinion and a 10b-5 statement of Jones Walker LLP, special counsel for
the Company, addressed to the Agents and dated the date of this Agreement, in
the form of Exhibit C hereto;

(iv) a letter of Ernst & Young LLP, dated the date of this Agreement and
addressed to the Agents, in a form reasonably satisfactory to the Agents and the
Agents’ counsel;

(v) evidence reasonably satisfactory to the Agents and the Agents’ counsel that
the Registration Statement is effective;

(vi) evidence reasonably satisfactory to the Agents and the Agents’ counsel that
the Shares have been approved for listing on the Exchange, subject only to
notice of issuance on or before the date hereof;

(vii) resolutions duly adopted by the Company’s board of directors, and
certified by an officer of the Company, authorizing the Company’s execution of
this Agreement and the consummation by the Company of the transactions
contemplated hereby, including the issuance of the Shares; and

 

27



--------------------------------------------------------------------------------

(viii) such other documents as the Agents shall reasonably request; and

 

  (b) the Agents shall have received the favorable opinion of Cravath, Swaine &
Moore LLP, special counsel for the Agents, as to the matters set forth in
Exhibit D hereto.

6.    Additional Covenants of the Company.    The Company further covenants and
agrees with each Agent as follows:

 

  (a) Each Transaction Proposal made by the Company that is accepted by an Agent
by means of a Transaction Acceptance and each execution and delivery by the
Company of a Terms Agreement shall be deemed to be (i) an affirmation that the
representations and warranties of the Company herein contained and contained in
any certificate delivered to the Agents pursuant hereto are true and correct at
the Time of Acceptance or the date of such Terms Agreement, as the case may be,
and (ii) an undertaking that such representations and warranties will be true
and correct on any Time of Sale, any Closing Date and at the time of delivery to
the applicable Agent of Shares pursuant to the Transaction Proposal and
Transaction Acceptance or the Time of Delivery, as applicable, as though made at
and as of each such time (it being understood that such representations and
warranties shall relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and supplemented to the time of
such Transaction Acceptance or Terms Agreement, as the case may be).

 

  (b)

Each time that (i) the Registration Statement, the Prospectus or any Permitted
Free Writing Prospectus shall be amended or supplemented (including, except as
noted in the proviso at the end of this subsection (b), by the filing of any
Incorporated Document, but excluding any prospectus supplement filed pursuant to
Section 4(b) hereof) or (ii) the Shares are delivered to an Agent pursuant to a
Terms Agreement, in each case, the Company shall, unless the Agents agree
otherwise, furnish or cause to be furnished to the Agents forthwith a
certificate, dated the date of filing with the Commission or the date of
effectiveness of such amendment or supplement, as applicable, as to the matters
set forth in Exhibit A hereto at the time of the filing or effectiveness of such
amendment or supplement, as applicable, as though made at and as of such time
(except that such statements shall be deemed to relate to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus as amended
and supplemented to such time) or, in lieu of such certificate, a certificate of
the same tenor as the certificate referred to in Section 5(a)(i) hereof,
modified as necessary to relate to the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus as amended and supplemented to the time of
delivery of such certificate; provided, however, that the Company will not be
required to furnish such a

 

28



--------------------------------------------------------------------------------

  certificate to the Agents in connection with the filing of a Current Report on
Form 8-K unless (A) such Current Report on Form 8-K is filed at any time during
which either a Transaction Acceptance is binding or a prospectus relating to the
Shares is required to be delivered under the Act and (B) the Agents have
reasonably requested such a certificate based upon the event or events reported
in such Current Report on Form 8-K.

 

  (c) Each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the proviso at the end of this subsection (c), by the filing
of any Incorporated Document, but excluding any prospectus supplement filed
pursuant to Section 4(b) hereof) or (ii) the Shares are delivered to an Agent
pursuant to a Terms Agreement, in each case, the Company shall, unless the
Agents agree otherwise, furnish or cause to be furnished forthwith to the Agents
and to counsel for the Agents the written opinions of (A) Jones Walker LLP,
special counsel for the Company, and (B) the General Counsel of the Company, a
Deputy or Assistant General Counsel of the Company or other counsel satisfactory
to the Agents, dated the date of filing with the Commission or the date of
effectiveness of such amendment or supplement, as applicable, in form and
substance reasonably satisfactory to the Agents, of the same tenor as the
opinions referred to in Section 5(a)(iii) and Section 5(a)(ii) hereof,
respectively, but modified as necessary to relate to the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus as amended and
supplemented to the time of delivery of such opinions or, in lieu of such
opinions, counsel last furnishing such opinions to the Agents shall furnish the
Agents with letters substantially to the effect that the Agents may rely on such
last opinions to the same extent as though they were dated the date of such
letters authorizing reliance (except that statements in such last opinions shall
be deemed to relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and supplemented to the time of
delivery of such letters authorizing reliance); provided, however, that the
Company will not be required to furnish such opinions to the Agents in
connection with the filing of a Current Report on Form 8-K unless (1) such
Current Report on Form 8-K is filed at any time during which either a
Transaction Acceptance is binding or a prospectus relating to the Shares is
required to be delivered under the Act and (2) the Agents have reasonably
requested such opinions based upon the event or events reported in such Current
Report on Form 8-K.

 

  (d)

Each time that (i) the Registration Statement, the Prospectus or any Permitted
Free Writing Prospectus shall be amended or supplemented (including, except as
noted in the proviso at the end of this subsection (d), by the filing of any
Incorporated Document, but excluding any prospectus supplement filed pursuant to
Section 4(b) hereof) or (ii) the Shares are delivered to an Agent pursuant to a
Terms Agreement, in each case, the Company shall, unless the Agents agree
otherwise, cause Ernst & Young

 

29



--------------------------------------------------------------------------------

  LLP promptly to furnish to the Agents a letter, dated the date of filing with
the Commission or the date of effectiveness of such amendment or supplement, as
applicable, of the same tenor as the letter referred to in Section 5(a)(iv)
hereof, but modified to relate to the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus as amended and supplemented to the date of
such letter; provided, however, that the Company will not be required cause
Ernst & Young LLP to furnish such letter to the Agents in connection with the
filing of a Current Report on Form 8-K unless (A) such Current Report on Form
8-K is filed at any time during which either a Transaction Acceptance is binding
or a prospectus relating to the Shares is required to be delivered under the Act
and (B) the Agents have reasonably requested such a letter based upon the event
or events reported in such Current Report on Form 8-K.

 

  (e) To disclose in its quarterly reports on Form 10-Q, in its annual report on
Form 10-K and/or, in prospectus supplements, the number of the Shares sold
through the Agents under this Agreement, the net proceeds to the Company from
the sale of the Shares and the compensation paid by the Company with respect to
sales of the Shares pursuant to this Agreement during the relevant quarter.

 

  (f) The Company shall reasonably cooperate with any reasonable due diligence
review requested by the Agents or the Agents’ counsel from time to time in
connection with the transactions contemplated hereby or any Terms Agreement.

7.    Conditions of the Agents’ Obligation.    Each Agent’s obligation to
solicit purchases on an agency basis for the Shares or otherwise take any action
pursuant to a Transaction Acceptance and to purchase the Shares pursuant to any
Terms Agreement shall be subject to the satisfaction of the following
conditions:

 

  (a) At the Time of Acceptance, at the time of the commencement of trading on
the Exchange on the Purchase Date and at the time of closing on the Closing Date
or, with respect to a transaction pursuant to a Terms Agreement, at the Time of
Sale and at the Time of Delivery:

(i)    The representations and warranties on the part of the Company herein
contained or contained in any certificate of an officer or officers of the
Company delivered pursuant to the provisions hereof shall be true and correct in
all respects.

(ii)    The Company shall have performed and observed its covenants and other
obligations hereunder and/or under any Terms Agreement, as the case may be, in
all material respects.

(iii)    With respect to an Agency Transaction, from the Time of Acceptance
until the Closing Date, or, with respect to a transaction

 

30



--------------------------------------------------------------------------------

pursuant to a Terms Agreement, from the Time of Sale until the Time of Delivery,
trading in the Common Stock on the Exchange shall not have been suspended.

(iv)    From the date of this Agreement, no event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in any Permitted Free Writing Prospectus
(excluding any amendment or supplement thereto) or the Prospectus (excluding any
amendment or supplement thereto) and the effect of which in the judgment of the
Agents makes it impracticable or inadvisable to proceed with the offering, sale
or delivery of the Shares on the Closing Date or at the Time of Delivery, as the
case may be, on the terms and in the manner contemplated by this Agreement or
any Terms Agreement, as the case may be, any Permitted Free Writing Prospectus
and the Prospectus.

(v)    The Shares to be issued pursuant to the Transaction Acceptance or
pursuant to a Terms Agreement, as applicable, shall have been approved for
listing on the Exchange, subject only to notice of issuance.

(vi)    (A) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Closing Date
or as of the Time of Delivery, as the case may be, prevent the issuance or sale
of the Shares and (B) no injunction or order of any federal, state or foreign
court shall have been issued that would, as of the Closing Date or as of the
Time of Delivery, as the case may be, prevent the issuance or sale of the
Shares.

(vii)    (A) No order suspending the effectiveness of the Registration Statement
shall be in effect, and no proceeding for such purpose or pursuant to Section 8A
under the Act shall be pending before or threatened by the Commission; (B) the
Prospectus and each Permitted Free Writing Prospectus shall have been timely
filed with the Commission under the Act (in the case of any Permitted Free
Writing Prospectus, to the extent required by Rule 433 under the Act); (C) all
requests by the Commission for additional information shall have been complied
with to the satisfaction of the Agents; and (D) no suspension of the
qualification of the Shares for offering or sale in any jurisdiction, and no
initiation or threatening of any proceedings for any of such purposes, will have
occurred and be in effect at the time of a Transaction Acceptance.

(viii)    No amendment or supplement to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus shall have been filed to
which the Agents shall have reasonably objected in writing.

 

31



--------------------------------------------------------------------------------

(ix)    Subsequent to the relevant Time of Acceptance or, in the case of a
Placement, subsequent to execution of the applicable Terms Agreement, (A) no
downgrading shall have occurred in the rating accorded any debt securities or
preferred equity securities of or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined by the Commission for purposes of Section 3(a)(62) of the
Exchange Act and (B) no such organization shall have publicly announced that it
has under surveillance or review, or has changed its outlook with respect to,
its rating of any debt securities or preferred equity securities of or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading) in each case that has not
been described in any Permitted Free Writing Prospectus issued prior to any
related Time of Sale.

 

  (b) At every date specified in Sections 6(b), 6(c) and 6(d) hereof and on such
other dates as reasonably requested by the Agents, the Agents shall have
received the officer’s certificates, opinions of counsel and accountants’
letters provided for under Sections 6(b), 6(c) and 6(d), respectively.

 

  8. Termination by the Agents.

 

  (a) If the solicitation of purchases on an agency basis of the Shares, as
contemplated by this Agreement, is not carried out by any Agent for any reason
permitted under this Agreement or if such sale is not carried out because the
Company is unable to comply in all material respects with any of the terms of
this Agreement or any Terms Agreement, the Company shall not be under any
obligation or liability under this Agreement to such Agent (except to the extent
provided in Sections 4(l) and 10 hereof) and such Agent shall be under no
obligation or liability to the Company under this Agreement (except to the
extent provided in Section 10 hereof) or to one another hereunder.

 

  (b) Each Agent may terminate this Agreement with respect to itself for any
reason upon giving prior written notice to the Company. Any such termination
shall be without liability of any party to any other party, except that the
provisions of Sections 4(g) and 4(i) (to the extent any Shares have been sold
pursuant to this Agreement) and Sections 4(l) and 10 hereof shall remain in full
force and effect notwithstanding such termination.

 

  (c)

In the case of any purchase by an Agent pursuant to a Terms Agreement, the
obligations of such Agent pursuant to such Terms Agreement shall be subject to
termination at any time at or prior to the Time of Delivery, if, (a) since the
time of execution of the Terms Agreement or the respective dates as of which
information is given in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus, (i) trading generally shall have been
materially suspended or materially limited on or

 

32



--------------------------------------------------------------------------------

  by, as the case may be, either the Exchange or the NASDAQ Global Select
Market, (ii) trading of any securities of the Company shall have been suspended
on any exchange or in any over-the counter market, (iii) a general moratorium on
commercial banking activities in New York shall have been declared by either
Federal or New York State authorities, (iv) there shall have occurred any attack
on, or outbreak or escalation of hostilities or act of terrorism involving, the
United States, or any change in financial markets or any calamity or crisis
that, in each case, in such Agent’s judgment, is material and adverse or (v) any
material disruption of settlements of securities or clearance services in the
United States that would materially impair settlement and clearance with respect
to the Shares and (b) in the case of any of the events specified in clauses
(a)(i) through (v), such event singly or together with any other such event
specified in clauses (a)(i) through (v) makes it, in such Agent’s judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Prospectus. If such Agent elects to terminate its obligations pursuant to
this paragraph, the Company shall be notified promptly in writing.

9.    Termination by Company.    The Company may terminate this Agreement in its
sole discretion at any time upon prior written notice to the Agents; provided
that, with respect to any pending sale through a Direct Seller, the obligations
of the Company, including, without limitation, the provisions of Section 1(e),
shall remain in full force and effect notwithstanding such termination.

10.    Indemnity and Contribution.

 

  (a)

The Company agrees to indemnify and hold harmless each Agent, each Agent’s
affiliates, and the directors and officers of each Agent and each Agent’s
affiliates, and each person, if any, who controls such Agent within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
reasonable out of pocket legal fees and other expenses incurred in connection
with any suit, action or proceeding or any claim asserted, as such fees and
expenses are incurred) that arise out of, or are based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein not misleading or (ii) any untrue statement or
alleged untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Permitted Free Writing Prospectus (or any
amendment or supplement thereto) or caused by any omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue

 

33



--------------------------------------------------------------------------------

  statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any Agent Information, it being understood and
agreed that the only such information furnished by the Agents consists of the
information described as such in subsection (b) below.

 

  (b) Each Agent agrees, severally and not jointly, in proportion to the
commissions the Agent is entitled to receive with respect to the sale of the
Shares, to indemnify and hold harmless the Company, its directors, its officers
who signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to the Agents furnished to the Company in writing
by the Agents expressly for use in the Registration Statement, the Basic
Prospectus, the Prospectus (or any amendment or supplement thereto) or any
Permitted Free Writing Prospectus, it being understood and agreed that the only
such information furnished by the Agents consists of the information set forth
on Schedule II attached hereto.

 

  (c)

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such person (the “Indemnified Person”) shall promptly notify
the person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 10
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 10. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 10
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person

 

34



--------------------------------------------------------------------------------

  has failed within a reasonable time to retain counsel reasonably satisfactory
to the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred. Any such separate firm for the Agents, their affiliates, directors
and officers and any control persons of the Agents shall be designated in
writing by the Agents or, if applicable, the Direct Seller, and any such
separate firm for the Company, its directors, its officers who signed the
Registration Statement and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but, if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (A) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (B) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

  (d)

If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each

 

35



--------------------------------------------------------------------------------

  Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the applicable Agents, on
the other, from the offering of the Shares or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the
applicable Agents, on the other, in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the applicable Agents, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Shares and the
total discounts and commissions received by the applicable Agents in connection
therewith bear to the aggregate Gross Sales Price of such Shares. The relative
fault of the Company, on the one hand, and the applicable Agents, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, on the
one hand, or by the applicable Agents, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

  (e) The Company and the Agents agree that it would not be just and equitable
if contribution pursuant to this Section 10 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above. The amount paid
or payable by an Indemnified Person as a result of the losses, claims, damages
and liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 10, in no event shall an Agent be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Agent with respect to the offering of
the Shares exceeds the amount of any damages that such Agent has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

36



--------------------------------------------------------------------------------

  (f) The remedies provided for in this Section 10 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity.

11.    Notices.    All notices and other communications under this Agreement and
any Terms Agreement shall be in writing and shall be deemed to have been duly
given if mailed or transmitted and confirmed by any standard form of
communication, and (a) shall be sufficient in all respects if delivered or sent
to: if to J.P. Morgan Securities LLC, to J.P. Morgan Securities LLC, 383 Madison
Avenue, 7th Floor, New York, New York 10179, to the attention of the Special
Equities Group, Adam Rosenbluth (email adam.s.rosenbluth@jpmorgan.com) and Brett
Chalmers (email brett.chalmers@jpmorgan.com); if to Merrill Lynch, Pierce,
Fenner & Smith Incorporated, to Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, New York 10036, Facsimile: (646)
855-3073, Attention: Syndicate Department, with a copy to: Facsimile: (212)
230-8730, Attention: ECM Legal; if to BNP Paribas Securities Corp., to BNP
Paribas Securities Corp., 787 Seventh Avenue, New York, New York 10019,
Attention: Equity Syndicate Desk; if to Citigroup Global Markets Inc., to
Citigroup Global Markets Inc., 388 Greenwich Street, New York, New York 10013,
Attention: General Counsel, Facsimile: 1-646-291-1469; if to HSBC Securities
(USA) Inc., to HSBC Securities (USA) Inc., Attention: Prospectus Department,
452 Fifth Avenue, New York, New York 10018, telephone: +1 (877) 429-7459, or by
emailing: ny.equity.syndicate@us.hsbc.com; if to Mizuho Securities USA Inc., to
Mizuho Securities USA Inc., 320 Park Avenue, 12th Floor, New York, New York
10022, Attention: Equity Capital Markets Desk, with a copy to Office of the
General Counsel, or by emailing: LegalNotices@us.mizuho-sc.com; if to Scotia
Capital (USA) Inc., to Scotia Capital (USA) Inc., 250 Vesey Street, 24th Floor,
New York, New York 10281, Attention: Equity Capital Markets, Phone:
212-225-6854, Facsimile: (212) 225-6653; and, (b) if to the Company, shall be
sufficient in all respects if delivered or sent to the Company at the offices of
the Company at 333 North Central Avenue, Phoenix, Arizona 85004, to the
attention of the Chief Financial Officer (email kathleen_quirk@fmi.com), with a
copy to Dionne M. Rousseau at Jones Walker LLP, 8555 United Plaza Boulevard,
5th Floor, Baton Rouge, Louisiana 70809 (email drousseau@joneswalker.com).
Notwithstanding the foregoing, Transaction Proposals shall be delivered by the
Company to the Agents via e-mail in “.pdf” format to the applicable Agent as
follows: if to J.P. Morgan Securities LLC, to Adam Rosenbluth (email:
adam.s.rosenbluth@jpmorgan.com), Brett Chalmers (email:
brett.chalmers@jpmorgan.com), Jemil Salih (email: jemil.d.salih@jpmorgan.com)
and Ara Movsesian (email: ara.movsesian@jpmorgan.com); if to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, to Thomas J. Opladen, Jr. (email:
thomas.j.opladen_jr@baml.com); if to BNP Paribas Securities Corp., to Nicholas
Gortzounian (email: nicolas.gortzounian@us.bnpparibas.com), David Levinson
(email: david.r.levinson@us.bnpparibas.com), David Waugh (email:
david.waugh@us.bnpparibas.com) and Darren Wolfberg (email:
darren.wolfberg@us.bnpparibas.com); if to Citigroup Global Markets Inc., to
Matthew Morris (email: matthew.t.morris@citi.com) and Mark H. Richman (email:
mark.h.richman@citi.com); if to HSBC Securities (USA) Inc., to Jeffrey Nicklas
(email: jeffrey.nicklas@us.hsbc.com); if to Mizuho Securities USA Inc., to
Ashish Sanghrajka (email: Ashish.Sanghrajka@us.mizuho-sc.com ), Paul Gaydos
(email: Paul.Gaydos@us.mizuho-sc.com ), Roberth Han (email:
Robert.Han@us.mizuho-sc.com ) and Scott Feinberg (email:
Scott.Feinberg@us.mizuho-sc.com ); if to Scotia Capital (USA) Inc., to ECM
Syndicate Desk (email: us.ecm.syndicate@scotiabank.com), and Transaction
Acceptances shall be delivered by the Agents to the Company via e-mail in “.pdf”
format to: Kathleen L. Quirk (email: kathleen_quirk@fmi.com), with copies to
Dionne M. Rousseau (email: drousseau@joneswalker.com) and Monique A. Cenac
(email: mcenac@joneswalker.com).

12.    No Fiduciary Relationship.    The Company acknowledges and agrees that
each Agent is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of Shares contemplated
hereby (including in connection with determining the terms of the offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Company or any
other person. Additionally, no Agent is advising the Company or any other person
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own

 

37



--------------------------------------------------------------------------------

independent investigation and appraisal of the transactions contemplated hereby,
and no Agent shall have any responsibility or liability to the Company with
respect thereto. Any review by the Agents of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Agents and shall not be on behalf of the
Company.

13.    Governing Law; Construction.    This Agreement, any Terms Agreement and
any claim, counterclaim or dispute of any kind or nature whatsoever arising out
of or in any way relating to this Agreement or any Terms Agreement (“Claim”),
directly or indirectly, shall be governed by, and construed in accordance with,
the laws of the State of New York, other than rules governing choice of
applicable law. The Section headings in this Agreement and any Terms Agreement
have been inserted as a matter of convenience of reference and are not a part of
this Agreement or any Terms Agreement.

14.    Submission to Jurisdiction.    Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have exclusive jurisdiction over the adjudication of such matters, and the
Company consents to the jurisdiction of such courts and personal service with
respect thereto. Each of the Agents and the Company, on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates, waives all right to trial by jury in any action, proceeding or
counterclaim, whether based upon contract, tort or otherwise, in any way arising
out of or relating to this Agreement or any Terms Agreement. The Company agrees
that a final and non-appealable judgment in any such action, proceeding or
counterclaim brought in any such court shall be conclusive and binding upon the
Company and may be enforced in any other courts in the jurisdiction of which the
Company is or may be subject, by suit upon such judgment.

15.    Parties in Interest.    The agreements set forth herein and in any Terms
Agreement have been and are made solely for the benefit of the Agents and the
Company and, to the extent provided in Section 10 hereof, the controlling
persons, directors and officers referred to in such section, and their
respective successors, assigns, heirs, personal representatives and executors
and administrators. No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from any of the Agents) shall acquire
or have any right under or by virtue of this Agreement or any Terms Agreement.

16.    Counterparts.    This Agreement and any Terms Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

17.    Successors and Assigns.    This Agreement shall be binding upon the
Agents and the Company and their respective successors and assigns and any

 

38



--------------------------------------------------------------------------------

successor or assign of any substantial portion of the Company’s and the Agents’
respective businesses and/or assets.

18.    Survival.    The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Agents
contained in this Agreement or made by or on behalf of the Company or the Agents
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Shares and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company or the Agents.

19.    Certain Defined Terms.    For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under Act and (b) the term “significant subsidiary” has the
meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

20.    Amendments or Waivers.    No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

21.    Miscellaneous.

 

  (a) Certain of the Agents may be direct or indirect subsidiaries of banks.
Such Agents are not banks and are separate from any bank affiliated thereto.
Because such Agents are separately incorporated entities, each such Agent is
solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities.
Securities sold, offered or recommended by such Agents are not deposits, are not
insured by the Federal Deposit Insurance Corporation, are not guaranteed by a
branch or agency of any bank affiliated therewith and are not otherwise an
obligation or responsibility of a branch or agency of any bank affiliated
therewith.

 

  (b) Lending affiliates of the Agents may have lending relationships with
issuers of securities underwritten or privately placed by the Agents. To the
extent required under the securities laws, prospectuses and other disclosure
documents for securities underwritten or privately placed by such Agents will
disclose the existence of any such lending relationships and whether the
proceeds of the issue will be used to repay debts owed to affiliates of such
Agents.

 

  (c)

The Agents and one or more of their respective affiliates may make markets in
the Common Stock or other securities of the Company, in connection with which
they may buy and sell, as agent or principal, for long or short account, shares
of the Common Stock or other securities of the Company, at the same time that
the Agents are acting as agents pursuant to this Agreement; provided that each
Agent acknowledges and

 

39



--------------------------------------------------------------------------------

  agrees that any such transactions are not being, and shall not be deemed to
have been, undertaken at the request or direction of, or for the account of, the
Company, and that the Company has and shall have no control over any decision by
such Agents and their respective affiliates to enter into any such transactions.

 

  (d) Each Agent acknowledges and agrees that the arrangements among the Agents
in connection with the transactions contemplated by this Agreement shall be
governed by J.P. Morgan Securities LLC’s Master Agreement Among Underwriters
(the “MAAU”) (whether or not each such Agent has previously signed the MAAU),
and any Direct Seller may act on behalf of the other Agents hereunder in
connection with the sales of the Shares and otherwise as if it is the Manager
(as defined in the MAAU). It is agreed and understood that the application of
the MAAU to the transactions contemplated by this Agreement is solely for
purposes of convenience and shall not create any implication that the Agents are
underwriters for purposes of the Act or otherwise.

 

  (e) Except as may otherwise be provided in a Terms Agreement, if an Agent is
appointed as a Direct Seller, each of the Agents represents to the Company that
such Direct Seller is authorized to act on behalf of the several Agents in
connection with making any determination or judgment to be made by the Agents
pursuant to this Agreement, and the Company shall be entitled to act and rely
upon any request, notice, consent, waiver or agreement purportedly given on
behalf of the Agents when the same shall have been given by such Direct Seller;
provided, however, that at such time as an Agent is party to a Transaction
Acceptance at that time in effect, the consent, approval, determination,
judgment or similar action by such Agent shall also be required to the extent
provided by this Agreement.

 

40



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agents, please so indicate in the space provided below for the purpose,
whereupon this letter and your acceptance shall constitute a binding agreement
between the Company and each Agent.

 

Very truly yours, FREEPORT-MCMORAN INC. By:   /s/ Kathleen L. Quirk Name:  
Kathleen L. Quirk Title:   Executive Vice President, Chief Financial Officer and
Treasurer

 

Accepted and agreed to as of the date first above written: J.P. MORGAN
SECURITIES LLC By:   /s/ Adam Rosenbluth Name:   Adam Rosenbluth Title:  
Executive Director

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                            INCORPORATED

By:   /s/ David Moran Name:   David Moran Title:   Managing Director

 

BNP PARIBAS SECURITIES CORP. By:   /s/ Frederick Fiddle Name:   Frederick Fiddle
Title:   Managing Director

 

CITIGROUP GLOBAL MARKETS INC. By:   /s/ R. Stribling Koster Name:   R. Stribling
Koster Title:   Managing Director

 



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC. By:   /s/ Jeffrey Nicklas Name:   Jeffrey Nicklas
Title:   Director

 

MIZUHO SECURITIES USA INC. By:   /s/ Derek Dillon Name:   Derek Dillon Title:  
Managing Director

 

SCOTIA CAPITAL (USA) INC. By:   /s/ Joshua Weismer Name:   Joshua Weismer Title:
  Managing Director